SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
John Middleton appeals from an order of the United States District Court for the *780Eastern District of New York (Amon, J.) dismissing his complaint for lack of subject matter jurisdiction and for failure to state a claim upon which relief could be granted.
We affirm for substantially the reasons stated by the district court in its March 30, 2000 Memorandum and Order dismissing Middleton’s complaint with leave to amend and its June 28, 2001 Memorandum and Order dismissing Middleton’s amended complaint. Even if Middleton’s federal claims against the New York state defendants were not jurisdictionally barred by D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), and, separately, by the Eleventh Amendment, Middleton has failed to allege facts with the particularity required to survive a motion to dismiss under Fed.R.Civ.P. 12(b)(6). Middleton’s conclusory argument on appeal that Eleventh Amendment immunity and the Rooker-Feldman doctrine should not apply because appellees have “engaged in obstruction of justice” is unsubstantiated and meritless.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.